Citation Nr: 1107738	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
congestive heart failure.

2.  Entitlement to an initial compensable evaluation for diabetic 
nephropathy.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran requested a hearing before a 
Veteran's Law Judge.  However, the Veteran failed to appear for 
his hearing.  Therefore, his request is deemed withdrawn.  38 
C.F.R. § 20.704(d).

In September 2008, the Board remanded these issues for additional 
development.  During the development, service connection was 
granted for posttraumatic stress disorder.  That is a complete 
grant of the requested benefit and that issue is no longer before 
the Board.

The issue of entitlement to an initial compensable evaluation for 
congestive heart failure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetic nephropathy has been shown to be 
manifested by hypertension controlled by medication which more 
nearly approximates the criteria for a 10 percent rating under 
Diagnostic Code 7101.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for an initial 30 percent evaluation, but no higher, for 
diabetic nephropathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 4.115a, 4.115b Diagnostic 
Codes 7101, 7541 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a May 2006, pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The June 2006, RO rating decision reflects the initial 
adjudication of the claim after issuance of the May 2006 letter.

A November 2006, letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the November 2006, letter, and opportunity for the Veteran to 
respond, the December 2010, supplemental statement of the case 
(SSOC) reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's April 2006, December 2007, and May 
2010 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and by the Veteran's representative on 
his behalf.  The Board finds that no additional RO action to 
further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2. 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Factual Background and Analysis

The Veteran is currently assigned a noncompensable (zero percent) 
disability evaluation for early diabetic nephropathy as secondary 
to the service connected disability of diabetes mellitus type II 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Under that 
diagnostic code, renal involvement in diabetes mellitus should be 
rated as renal dysfunction.  Id.

The general rating formula applicable to the evaluation of renal 
dysfunction provides that a noncompensable rating is assigned 
where there is albumin and casts with history of acute nephritis; 
or, hypertension that is noncompensable under Diagnostic Code 
7101.  A 30 percent rating is warranted due to albumin constant 
or recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent rating is 
warranted where there is constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating requires persistent edema and albuminuria with BUN 
40 to 80mg percent; or, creatinine 4 to 8mg percent; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation is assigned for renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one of 
the following: persistent edema and albuminuria; or, BUN more 
than 80mg percent; or, creatinine more than 8mg percent; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), is assigned a 10 percent rating for diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more.  A 20 percent rating is 
warranted for diastolic pressure of predominantly 110 or more, 
or; systolic pressure that is predominantly 200 or more.  A 40 
percent rating is assigned for diastolic pressure that is 
predominantly 120 or more.  A 60 percent rating is assigned where 
diastolic pressure is predominantly 130 or more.

A note to the rating criteria provides that a 10 percent rating 
is the minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more who requires 
continuous medication for control.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Further addenda to 
the rating criteria provide that hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.

The Veteran underwent a VA examination in April 2006.  It was 
noted that he had hypertension which was diagnosed in 1996.  His 
blood pressure reading was 130/80.  He was taking medication for 
blood pressure control.  The Veteran also had mild chronic renal 
insufficiency with proteinuria.

The Veteran underwent a VA examination for erectile dysfunction 
in December 2007.  It was noted that the Veteran did not have a 
history of renal dysfunction or failure.  His blood pressure was 
126/71.  A urinalysis profile was negative for protein trace, 
blood and nitrite.  

A July 2008 VA treatment record noted that the Veteran was taking 
Furosemide.  He was taking other medications that also control 
blood pressure.

The Veteran underwent a VA examination in May 2010.  The examiner 
noted that the Veteran had chronic renal insufficiency with 
creatinine of 1.6 with gouty arthritis.  It was noted that among 
his current medications was 20mg of Furosemide which he took two 
tablets every day and one tablet at the evening.  His blood 
pressure was 137/72.  BUN was 36 with potassium 5.0.  Regarding 
his diagnosis of hypertension, the Veteran was advised that his 
blood pressure readings in January, February and March were in an 
acceptable range.  The Veteran was advised to increase his 
Furosemide for the next few days as his blood pressure was noted 
to be elevated on the day of the exam.

Review of the examination reports of record shows that the 
Veteran has required medication to maintain the stability of his 
hypertension.  Specifically, during the May 2010 VA examination, 
the Veteran was advised to increase his Furosemide for the next 
few days in order to control his hypertension.  The Veteran was 
shown to be taking continuous medication for control of his 
hypertension as he was prescribed 20mg of Furosemide which he 
took two tablets every day and one tablet at the evening.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The fact that the Veteran is taking medication for 
control of his hypertension is sufficient to more nearly 
approximate the criteria for the 10 percent evaluation.  As such 
a 10 percent rating, but no more, is warranted under Diagnostic 
Code 7101.  As the Veteran's systolic pressure has not been 
predominantly 200 or more, a 20 percent evaluation is not 
warranted under Diagnostic Code 7101.  

Accordingly, a 30 percent rating is warranted for diabetic 
nephropathy.  38 C.F.R. §§ 4.115 a, 4.115b Code 7541.

With respect to renal dysfunction, the Board notes that the 
record does not indicate constant albumin, and there is no 
indication in the record of hyaline casts, granular casts, red 
blood cells, or transient or slight edema.  

However, the record does show that the Veteran's nephropathy 
causes hypertension that is at least 10 percent disabling under 
diagnostic code 7101, and therefore a 30 percent rating under 
Diagnostic Code 7541 is granted on a schedular basis.

A rating in excess of 30 percent is not shown though, as the 
record does not indicate constant albumin with some edema, a 
decrease in kidney function, of hypertension that would warrant 
an evaluation of at least 40 percent under Diagnostic Code 7101.

Additionally, in view of the holding in Fenderson, and, based 
upon the record, the Board finds that staged ratings are not 
warranted in this case, as the Veteran's disability level has 
remained relatively constant throughout the course of his appeal.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's diabetic nephropathy disability is appropriately 
contemplated by the rating schedule.  Indeed, higher evaluations 
are available, but the criteria for such evaluations have not 
been met.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial 30 percent evaluation, but no more, for 
diabetic, is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The issue of entitlement to an initial compensable evaluation for 
congestive heart failure was remanded for additional development 
by the Board in September 2008.  This remand noted that a 
previous VA examiner did not clarify to what extent the Veteran's 
heart disease could cause the Veteran's decreased activity level 
or state whether there was cardiac hypertrophy on EKG, X-ray, or 
echocardiogram testing.  Thus, the Board found that the previous 
examination results did not include all of the necessary 
information to adequately rate the Veteran's congestive heart 
failure disability.  The remand asked that the Veteran be 
scheduled for an examination to include an opinion specifically 
regarding the extent to which the Veteran's heart disease 
contributes to his deceased activity level and to state whether 
the Veteran had heart enlargement.  

The Veteran was afforded a May 2010 VA examination as a result of 
the September 2008 remand.  The May 2010 examiner noted that "an 
EKG today showed normal sinus rhythm" and that a chest X-ray 
done in September 2009 revealed no lung disease.  It was noted 
that he was not in acute congestive heart failure.  However, the 
examiner also indicated that the Veteran was advised that "we 
will require better evaluation of his coronary as well as 
pulmonary status" which included obtaining an echocardiogram, a 
pulmonary function test, pulse oximetry and a chest X-ray to 
specifically look for structural problems in the lungs and to 
look for cardiac enlargement.  However, the May 2010 examination 
does not contain these test results and these test results are 
nowhere else in the record.  Again, in its September 2008 remand, 
the Board specifically requested an examination to include an 
opinion regarding the extent to which the Veteran's heart disease 
contributes to his deceased activity level and to state whether 
the Veteran had heart enlargement.  The record still does not 
contain the specific opinions regarding the extent of decreased 
activity level due to heart disease and whether the Veteran has 
an enlarged heart.

Thus, the May 2010 examination results still do not include all 
of the necessary information to adequately rate the Veteran's 
congestive heart failure disability and a new examination is 
necessary.

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange, if needed, 
for the Veteran to undergo a cardiac 
evaluation to ascertain the extent of his 
congestive heart failure (or lack thereof).  
If the other testing noted in the 2010 
examination was conducted, the file can be 
forwarded to an examiner to enter an 
opinion on the following without 
examination if possible.  The examiner 
should be requested to render an 
opinion regarding the extent to which 
the Veteran's heart disease contributes 
to his deceased activity level and 
state whether the Veteran had heart 
enlargement.  All indicated studies should 
be performed.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  If there is no 
congestive heart failure, and no symptoms 
or residuals related to congestive heart 
failure, that too should be set out.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim still in 
issue.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


